   Case 2:18-cv-00757-MHT-CSC Document 71 Filed 06/11/21 Page 1 of 2




   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TRACY MAXWELL,                     )
                                   )
     Plaintiff,                    )
                                   )        CIVIL ACTION NO.
     v.                            )          2:18cv757-MHT
                                   )               (WO)
DR. W. RAHMING [M.D.],             )
et al.,                            )
                                   )
     Defendants.                   )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the court

as follows:

    (1) The       United       States        Magistrate        Judge's

recommendation (Doc. 69) is adopted.

    (2) Defendants’ motions to dismiss (Doc. 27 and Doc.

34) are granted to the extent they seek dismissal of this

case due to plaintiff’s failure to properly exhaust an

institutional administrative remedy prior to filing suit.

    (3) Plaintiff’s claims are dismissed with prejudice.
   Case 2:18-cv-00757-MHT-CSC Document 71 Filed 06/11/21 Page 2 of 2




    The clerk of the court is DIRECTED to enter this

document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

    This case is closed.

    DONE, this the 11th day of June, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
